UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ERNEST CALVINO JR.,

                                 Plaintiff,

                     -against-                                  1:20-CV-0450 (CM)

 UNITED STATES DISTRICT COURT                                  CIVIL JUDGMENT
 SOUTHERN DISTRICT OF NEW YORK,

                                 Defendant.

       Pursuant to the order issued January 24, 2020, dismissing this action is frivolous,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed as

frivolous. 28 U.S.C. § 1915(e)(2)(B)(i).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    January 24, 2020
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
